Supreme Court of Florida
                                    ____________

                                   No. SC14-1325
                                   ____________

                            LOUIS P. PFEFFER, et al.,
                                  Petitioners,

                                          vs.

                  LABOR READY SOUTHEAST, INC., et al.,
                            Respondents.

                                   [April 28, 2016]

PER CURIAM.

      This case is before this Court for review of the decision of the First District

Court of Appeal in Pfeffer v. Labor Ready Southeast, Inc., 155 So. 3d 1155, 1156

(Fla. 1st DCA 2014), a workers’ compensation case involving the statutory

attorney’s fee provision declared unconstitutional in this Court’s opinion in

Castellanos v. Next Door Co., No. SC13-2082, slip op. at 1-2 (Fla. Apr. 28, 2016).

Pursuant to the fee schedule in section 440.34, Florida Statutes, the judge of

compensation claims was constrained to award a total of $13,017.80 in attorney’s

fees, to be split by three attorneys that spent a total of 258.10 hours on the case, for
a fee award of $50.44 per hour. The attorney for the employer/carrier, on the other

hand, was paid more than $50,000.

      In an unelaborated opinion, the First District affirmed the statutory fee

award “[b]ased on” its decision in Castellanos [v. Next Door Co./Amerisure Ins.

Co., 124 So. 3d 392 (Fla. 1st DCA 2013)] and certified that its disposition passed

upon the same question certified in Castellanos. Pfeffer, 155 So. 3d at 1156. We

therefore have jurisdiction. See art. V, §§ 3(b)(3), (4), Fla. Const. Because our

holding in Castellanos resolves this issue, we quash the First District’s decision

and remand for further proceedings consistent with Castellanos. See also

Richardson v. Aramark/Sedgwick CMS, No. SC14-738, slip op. at 2-3 (Fla. Apr.

28, 2016); Diaz v. Palmetto Gen. Hosp., No. SC14-1916, slip op. at 1-2 (Fla. Apr.

28, 2016).

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and PERRY, JJ., concur.
CANADY and POLSTON, JJ., dissent.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      First District - Case No. 1D13-4779




                                        -2-
Louis Paul Pfeffer, Jupiter, Florida, and Michael Jason Winer of the Law Office of
Michael J. Winer, P.A., Tampa, Florida,

      for Petitioners

Ronald Gray McCormick, Jr. of The Bleakley Bavol Law Firm, Tampa, Florida,

      for Respondents

John Jacob Schickel, Jacksonville, Florida,

      for Amicus Curiae Workers’ Compensation Section of The Florida Bar




                                       -3-